904 F.2d 606
UNITED STATES of America, Plaintiff-Appellee,v.John Jairo ARIAS, Defendant-Appellant.
No. 89-6138.
United States Court of Appeals,Eleventh Circuit.
June 27, 1990.

Stewart G. Abrams, Asst. Federal Public Defender, Miami, Fla., for defendant-appellant.
Dexter W. Lehtinen, U.S. Atty., Terry L. Lindsey, Mayra R. Lichter, Linda Collins Hertz, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida;  Davis, Judge.
Before TJOFLAT, Chief Judge, JOHNSON and EDMONDSON, Circuit Judges.
PER CURIAM:


1
This appeal is controlled by United States v. Meros, 866 F.2d 1304, 1311 (11th Cir.1989).


2
AFFIRMED.